ORDER
The petition of the relator in the above entitled and numbered case having been duly considered.
It is ordered that a writ of certiorari issue herein, directing the Honorable Judges of the Court of Appeal, Third Circuit, to transmit to the Supreme Court of Louisiana, on or before the 14th day of December, 1970, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judges of said Court and the respondent through his attorney, shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.